 Case 8:15-cv-00202-JGB-JCG Document 265 Filed 04/09/20 Page 1 of 1 Page ID #:9604



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT
9                           FOR THE CENTRAL DISTRICT OF CALIFORNIA
10   AFROUZ NIKMANESH,                                  CASE NO. 8:15-cv-00202-JGB-JCG
11                                                      SCHEDULING ORDER
           Plaintiff,
12
13   v.
14
     WAL-MART STORES, INC., a Delaware
15   corporation and WAL-MART ASSOCIATES,
     INC., a Delaware corporation and DOES 1
16   through 10, inclusive,
17
           Defendants.
18
19         The Court, having reviewed the pleadings and the parties' stipulation and requested dates, now
20   ORDERS as follows:
21         1.      A pretrial conference will be held on Monday, August 24, 2020 at 11:00 a.m.; and
22         2.      This case is set for a jury trial on Tuesday, September 8, 2020 at 9:00 a.m.
23         IT IS SO ORDERED.
24   DATED: April 9, 2020                                _________________________
25                                                       HON. JESUS G. BERNAL
                                                         UNITED STATES DISTRICT JUDGE
26
27
28
                                                     1                         CASE NO. 8:15-cv-00202-JGB-JCG
                                               SCHEDULING ORDER
